        Case 1:18-cv-10225-MLW Document 284 Filed 06/20/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                    )
LILIAN PAHOLA CALDERON JIMENEZ )
and LUIS GORDILLO, et al.,          )
                                    )
                                    )
                                                     No. 1:18-cv-10225-MLW
            Plaintiffs-Petitioners, )
                                    )
      v.                            )
                                    )
KEVIN K. McALEENAN, et al.,         )
                                    )
            Defendants-Respondents. )
                                    )
                                    )
                                    )

               DECLARATION IN RESPONSE TO JUNE 20, 2019 ORDER

       Pursuant to this Court’s order, Respondents submit the declaration of Marcos Charles

attached hereto as Exhibit A. See ECF No. 282.


Respectfully submitted,

JOSEPH H. HUNT
Assistant Attorney General

WILLIAM C. PEACHEY
Director

ELIANIS N. PEREZ
Assistant Director

/s/ Mary L. Larakers
MARY L. LARAKERS (Texas Bar # 24093943)
Trial Attorney
United States Department of Justice, Civil Division
Office of Immigration Litigation
District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
(202) 353-4419

                                                 1
        Case 1:18-cv-10225-MLW Document 284 Filed 06/20/19 Page 2 of 2



(202) 305-7000 (facsimile)
mary.l.larakers@usdoj.gov
Counsel for Respondents

                                CERTIFICATE OF SERVICE
        I, Mary L. Larakers, Trial Attorney, hereby certify that this document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                     /s/ Mary L. Larakers
                                                     Mary L. Larakers
Dated: June 20, 2019                                 Trial Attorney




                                                 2
